          Case 1:19-cv-02290-KBJ Document 32 Filed 03/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DAVID YANOFSKY

                Plaintiff,

        v.                                        Civil Action No. 19-2290 (KBJ)
 UNITED STATES DEPARTMENT
 OF COMMERCE

                Defendant.



      PLAINTIFF’S RENEWED CROSS-MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 7, and in accordance with

the Minute Order entered by this Court on November 6, 2020, Plaintiff David Yanofsky

respectfully moves the Court for summary judgment in his favor and against the United States

Department of Commerce (“DOC” or “Defendant”) as to its unlawful withholding of records

under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

       In support of this Motion and in opposition to the Motion for Summary Judgment filed by

Defendant, Plaintiff submits the following: (1) Memorandum of Law; (2) Combined Statement

of Material Facts as to Which there is No Genuine Issue and Response to Defendants’ Statement

of Material Facts; and (3) a proposed order. This Motion is based on the concurrently filed

Memorandum of Law, all pleadings, records, and files in the above-captioned case, and on such

argument as may be presented by counsel at any hearing on the parties’ cross-motions for

summary judgment.

       Plaintiff respectfully requests an oral hearing on his Motion pursuant to Local Rules 7(f)

and 78.1 at a date and time convenient for the Court.
         Case 1:19-cv-02290-KBJ Document 32 Filed 03/14/21 Page 2 of 2




Dated: January 15, 2021                   Respectfully Submitted,

                                          /s/ Katie Townsend
                                          Katie Townsend, DC Bar No. 1026115
                                          Adam A. Marshall, DC Bar No. 1029423
                                          REPORTERS COMMITTEE FOR
                                            FREEDOM OF THE PRESS
                                          1156 15th St. NW, Suite 1020
                                          Washington, DC 20005
                                          Phone: 202.795.9300
                                          Facsimile: 202.795.9310
                                          Email: ktownsend@rcfp.org
                                          Email: amarshall@rcfp.org

                                          Counsel for Plaintiff
